31 F.3d 812
SUBAFILMS, LTD.;  The Hearst Corp.,Plaintiffs-counter-defendants-Appellees,v.MGM-PATHE COMMUNICATIONS CO., fka MGM/UA Communications Co.and as United Artists Corporation;  MGM/UA Home Video, Inc.;Warner Home Video, Inc.;  Warner Bros. Inc.,Defendants-counter-claimants-Appellants.SUBAFILMS, LTD.;  The Hearst Corp., Plaintiffs-Appellants,v.MGM-PATHE COMMUNICATIONS CO., fka MGM/UA Communications Co.and as United Artists Corporation;  MGM/UA Home Video, Inc.;Warner Home Video, Inc.;  Warner Bros. Inc.;  UnitedArtists Corporation, Defendants-Appellees.
Nos. 91-56248, 91-56379 and 91-56289.
United States Court of Appeals,Ninth Circuit.
July 26, 1994.

Before:  D. W. NELSON, HALL, and RYMER, Circuit Judges.

ORDER

1
This case is remanded to the district court for further proceedings consistent with this circuit's opinion in Subafilms, Ltd. v. MGM-Pathe Communications Co., 24 F.3d 1088 (9th Cir.1994) (en banc).